 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of the 11th day of July 2014, by and between Ventrus BioSciences, Inc., a
Delaware corporation (the “Company”), and Russell H. Ellison, MD (the
“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement effective as of December 22, 2013 (the “Agreement”); and

 

WHEREAS, the Company and Executive have agreed to amend the Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby amend the Agreement and
agree as follows:

 

1.           Amendment to Section 1. Section 1 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“1.          Employment.

 

(a)Services. The Executive will continue to be employed by the Company as its
Chief Executive Officer, and as Chairman of the Board of Directors. In this
position, the Executive will report to the Board of Directors of the Company
(the "Board") and shall perform such duties as are consistent with a position as
Chief Executive Officer. Notwithstanding the foregoing, subject to and
conditioned upon the occurrence of the currently anticipated closing of the
merger between the Company and Assembly Pharmaceuticals, Inc., and subject to
Executive’s continued employment pursuant to this Agreement, if the Board
chooses to appoint Derek Small as Chief Executive Officer at any time, Executive
agrees that such appointment will not be a breach of this Agreement, Executive
will assume the position of Executive Chair and the Company will employ
Executive in the position of Executive Chair. Executive agrees at such time, the
Executive will perform such duties as are consistent with the position of
Executive Chair and will continue to report to the Company’s Board. Executive
and the Company agree that this Agreement replaces and supersedes in its
entirety the Original Agreement, and that the Original Agreement is of no
further force or effect as of the Effective Date.

 

(b)Acceptance. Executive hereby accepts such employment and agrees to perform
his duties faithfully, to devote substantially all of his working time,
attention and energies to the business of the Company, and while he remains
employed and subject to the terms of this Agreement, not to engage in any other
business activity that is in conflict with his duties and obligations to the
Company.”

 

2.          Amendment to Section 3(b). Section 3(b) of the Agreement is hereby
amended and restated in its entirety as follows:

 

 

 

 

“(b) The duties to be performed by the Executive hereunder shall be performed at
the principal executive offices of the Company during the Term. Subject to
approval of the Board and the Company’s financial ability to satisfy its
obligations, during Executive’s employment as Chief Executive Officer, Executive
is granted authority to hire his own team of senior management for the Company,
including a Chief Financial Officer, Business Development/Commercial Officer,
Chief Medical Officer, and such other key executives and technical support
personnel, including but not limited to regulatory, clinical-medical and project
management personnel that are necessary, in the Executive’s reasonable judgment,
to ensure the successful realization of the value of the Company’s assets.”

 

3.          Amendment to Section 9(d). Section 9(d) of the Agreement is hereby
amended and restated in its entirety as follows:

 

“(d) The Executive’s employment hereunder may be voluntarily terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean any of the following: (i)  any material reduction by the Company of the
Executive's compensation or benefits payable hereunder (it being understood that
a reduction of benefits applicable to all employees of the Company, including
the Executive, shall not be deemed a reduction of the Executive's compensation
package for purposes of this definition); (ii) any requirement by the Company
that the Executive locate Company headquarters, or Executive’s residence or
primary place of employment, to a location outside a 30-mile radius of New York,
NY, or (iii) failure during the Term to nominate the Executive for election to
the Board and to recommend to shareholders to vote in support of such
nomination, or failure of the Board to appoint the Executive as Chief Executive
Officer of the Company prior to the second anniversary of the Closing Date or as
Executive Chair after the second anniversary of the Closing Date, or removal
during the Term from the Board, or removal as Chief Executive Officer of the
Company prior to the second anniversary of the Closing Date or as Executive
Chair after the second anniversary of the Closing Date, provided that such
failure or removal is not in connection with either: (x) a termination of the
Executive’s employment hereunder by the Company for Cause, or (y) as a result of
the failure of the stockholders of the Company to elect the Executive to the
Board despite the Company’s compliance with its obligations under Section 4
hereof; (iv) a material breach by the Company of Section 8(b) of this Agreement
which is not cured by the Company within 30 days after written notice thereof is
given to the Company by the Executive, or (v) a change in the lines of reporting
such that the Executive no longer reports directly to the Board. However,
notwithstanding the above, Good Reason shall not exist unless: (x) the Executive
notifies the Board within ninety (90) days of the initial existence of one of
the adverse events described above, and (y) the Company fails to correct the
adverse event within thirty (30) days of such notice, and (z) the Executive’s
voluntary termination because of the existence of one or more of the adverse
events described above occurs within 24 months of the initial existence of the
event.”

 

4.          Construction. Any capitalized terms not defined herein shall have
the meanings ascribed to such terms in the Agreement.

 

2

 

 

5.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute one instrument. Counterparts of this Amendment may be
delivered via facsimile or other electronic means, with the intention that they
shall have the same effect as an original counterpart hereof.

 

6.          Effect on the Agreement. Except as specifically provided herein, the
Agreement shall remain in full force and effect. Except as specifically provided
above, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Company or the
Executive under the Agreement.

 

7.          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth above.

 

  VENTRUS BIOSCIENCES, INC.       By: /s/ Myron Holubiak   Name: Myron Holubiak
  Title: Lead Director       EXECUTIVE       /s/ Russell H. Ellison   Russell H.
Ellison, MD

 

3

 

